 

Exhibit 10.12

 



November 13, 2018

 

General Electric Company 

Attention: James M. Waterbury Telephone: (617) 443-3030 Facsimile: (617)
428-8402

Email: jim.waterbury@ge.com


 

Re: Following aspects of that certain Amended and Restated Intellectual Property
Cross License Agreement, by and between General Electric Company and Baker
Hughes, a GE company, LLC, dated as of the date hereof (the “Amended and
Restated Intellectual Property Cross License Agreement”)

 

Ladies and Gentlemen:

 

We are writing to confirm our understanding and agreement regarding the Amended
and Restated Intellectual Property Cross License Agreement. The statements below
are all subject to the occurrence of the Effective Date (as that term is defined
in the Amended and Restated Intellectual Property Cross License Agreement). If
the Effective Date fails to occur, none of GE, GE Digital LLC, GE Power or the
Company shall have any obligations under this letter agreement. Statements 2 and
3 below are further subject to Wabtec Corporation providing its consent.

 

1.GE shall transfer the Transferred Patents to the Company as of the Effective
Date.

 

2.Subject to obtaining necessary consents from Wabtec Corporation, which GE and
GE Transportation’s BD teams will work in good faith to obtain, GE shall
transfer as of the Effective Date the Transportation Dockets to the GE entity
that will be contributed to the merged entity in connection with the Agreement
and Plan of Merger dated as of May 20, 2018 among General Electric Company,
Transportation Systems Holdings Inc., Westinghouse Air Brake Technologies
Corporation and Wabtec US Rail Holdings, Inc.

 

3.Subject to obtaining necessary consents from Wabtec Corporation, which GE and
GE Transportation’s BD teams will work in good faith to obtain, GE
Transportation shall file continuation-in-part applications on patents and
patent applications listed in Appendix A (“Transportation Patent Family”) with
additional subject matter and claims specific to the transportation space by the
Effective Date. Such continuation-in-part patent applications will be owned by
GE Transportation. GE Transportation shall transfer the Transportation Patent
Family to BHGE within 30 days following the filing of such continuation-in-part
patent applications.

 

4.GE Digital LLC shall transfer the Digital Dockets to BHGE as of the Effective
Date.

 

5.GE Power shall transfer the Power Dockets to BHGE as of the Effective Date.

 

 

 

6.This letter agreement is supplemental to the Amended and Restated Intellectual
Property Cross License Agreement and incorporates its terms by this reference.
To the extent of any conflict between this letter agreement and the Amended and
Restated Intellectual Property Cross License Agreement, this letter agreement
shall control.

 

7.The Parties shall take any additional actions necessary or requested to
effectuate the transactions contemplated by this letter agreement and agree that
each Party shall be entitled to equitable relief (without the need to post any
bond) to specifically enforce the terms of this letter agreement (in addition to
all other remedies to which such Party may be entitled at law or in equity).
 This letter agreement shall be governed by the laws of the State of New York.
Capitalized terms used in this letter agreement shall have the meanings in the
Amended and Restated Intellectual Property Cross License.

 

 

  Sincerely,           BAKER HUGHES, A GE COMPANY, LLC           By /s/ Lee
Whitley        Name: Lee Whitley       Title:  Corporate Secretary              
   

GENERAL ELECTRIC COMPANY     By /s/ James M. Waterbury     Name:  James M.
Waterbury     Title:    Vice President        

 

